DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted11/05/2020 and 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method of claim 6 is directed to “determining, based at least in  a first (in part on a second) radar return of the plurality of radar returns, a first (second) position on a first (second) radial direction extending from the radar sensor,” “determining, based at least in in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor,” “determining a reflection point along the second radial direction and between the radar sensor and the second position,” and “determining, based at least in part on additional data about the environment, that the second radar return is a reflected return” which can be categorized as mathematical operations, i.e. digital signal processing.  
Claim 15 recites similar limitations.  Claim 15 recites “ determining, based at least in a first radar return of the plurality of radar returns, a first position on a first radial direction extending from the radar sensor,” “determining, based at least in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor,” “determining a reflection point along the second radial direction and between the radar sensor and the second position,” “determining, based at least in part on additional data about the environment, presence of an object at a position corresponding to the reflection point” and “determining, based at least in part on the presence of the object at the position, that the second radar return is a reflected return” which can be categorized as mathematical operations, i.e. digital signal processing.  
 Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies 
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements that integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification provides for a technological improvement at Para. [0016] “in the context of determining controls for a vehicle, the amount of data to be considered can be decreased, e.g., by excluding reflected returns, thereby reducing excessive resources devoted to unnecessary determinations about the environment. Improved trajectory generation can improve safety outcomes and can improve a rider experience (e.g., by reducing occurrences of unnecessary braking in response to phantom objects, swerving to avoid phantom objects, and the like). These and other improvements to the functioning of the computer and/or to the user experience are discussed herein.”
Neither claim 6 nor claim 15 are directed to automated control of the vehicle based on the exclusion of a ghost radar return.  Also, neither claim is directed to the exclusion of ghost radar returns/reflections to reduce unnecessary resources.  Thus the specification does not make an improvement in this regard.
The additional limitations concerning computers, memory instructions and receiving radar data do not provide a meaningful limit on the claimed invention and are not substantially directed to the technological improvement or inventive concept, i.e. controlling the automated 
Although the limitation “receiving, from a radar sensor on a vehicle” provides for technological structure, said limitation does not provide for a specific arrangement as it relates to the technological improvement or inventive concept.  Rather, said limitation is simply claimed for the purpose of data gathering which is an extra-solution activity.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  
Dependent claims 8-14 and 16-20 either further define the abstract ideas recited in claims 6 and 15 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 8-14 and 16-20 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Note that claim 7 is NOT rejected because the limitation of “controlling the vehicle” of claim 7 integrates the claim into a practical application.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 15 are directed to determining whether the second radar return is a reflection.  All radar returns are reflections thus making the scope of the claims ambiguous.  A reflection could be a reflection from the desired target, i.e. other vehicle, a reflection from something other than said target, a reflection from said target to object back to own vehicle, etc.  Please amend language to specify.  The overall language of the claims is broad thus making it more difficult to ascertain the scope of the reflection as it pertains to the source(s) of said reflection.  As such, the metes and bounds of the claims cannot be determined, thus the claims are indefinite.  
Claim 1 recites the limitation “the radar sensor.”  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5, 7-14 and 16-20 are all rejected due to dependency of a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada (US 2018/0341012).  
As to claims 1, Takada discloses an autonomous vehicle (Para. [0055] “the calculation result of the signal processing unit 109 is output to the ACC device 110.”  See also title “Ghost Removal.”  Note that the specification’s written description is directed to an autonomous vehicle that will not brake, steer, or otherwise take actions responsive to a phantom “object” (Spec. [0015]), thus Taka meets the scope of an autonomous vehicle in this regard.) comprising:
one or more sensors on the autonomous vehicle including at least a radar sensor (Para. [0033] “returns to the radar” Fig. 2);
one or more processors
memory storing processor-executable instructions that, when executed by the one or more processors (Id. processors have memory), cause the autonomous vehicle to perform acts comprising:
receiving, from the radar sensor (as cited above), radar data of the environment, the radar data comprising:
a first radar return having an associated first position comprising a first range along a first radial direction from the radar sensor (See Para. [0006] “line corresponding to the wall 13” and Para. [0028-30] “all targets located outside the line corresponding to the wall are regarded as ghosts and erased.”  See also Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4);
a second radar return having an associated second position comprising a second range along a second radial direction from the radar sensor (Id.  See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns);
determining, based at least in part on the first position and the second position, a reflection point along the second radial direction (Id.  
receiving, from the one or more sensors, additional sensor data (Id.  “one of the measurement points is the target preceding vehicle.”  See also Para. [0051] “using a point at which the power is strongest among the reflection points n from the preceding vehicle (that is, the target).”  As previously discussed, Takada is using multiple reflections to determine data associated with another vehicle and a wall or guard rail.);
identifying, based at least in part on the additional sensor data, an object in the environment (Id.  See also Para. [0059] “in step S2, the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave of the moving target”.);
determining, based at least in part on the object being disposed at the reflection point, that the second radar return is a reflected return (Id.  “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to                                 
                                    v
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            (
                                            θ
                                            )
                                        
                                    
                                
                             from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive).”  See also Para. [0029] and [0033] which discuss how ghosts appear symmetrical and spread thus indicating a reflection); and
controlling the autonomous vehicle within the environment at the exclusion of the second radar return (Para. [0055] as previously cited and see also Para [0061] “in step S5, the signal 
As to claim 6 (similar to the acts of claim 1), Takada discloses a method comprising:
receiving, from a radar sensor on a vehicle (Para. [0033] “returns to the radar” Fig. 2), radar data of an environment (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4), the radar data including a plurality of radar returns (Para. [0035] “PRI” and Para. [0059] “which may reflect again the reflected wave from the moving object”);
determining, based at least in a first radar return of the plurality of radar returns, a first position on a first radial direction extending from the radar sensor (See Para. [0006] “line corresponding to the wall 13” and Para. [0028-30] “all targets located outside the line corresponding to the wall are regarded as ghosts and erased.”  See also Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4);
determining, based at least in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor (Id.  See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns);
determining a reflection point along the second radial direction and between the radar sensor and the second position (Id.  See also Para. [0058-61] “the radar device 100 specifies 
determining, based at least in part on additional data about the environment, that the second radar return is a reflected return (Para. [0059] “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having the highest intensity among the measurement points. Identification of the peripheral the stationary object can be carried out, for example, by detecting a measurement point in which the relative speed is close to 
    PNG
    media_image1.png
    20
    57
    media_image1.png
    Greyscale
 from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive)”  See also Para. [0029] and [0033] regarding how the ghosts have symmetry and spread indicating a reflection).
As to claim 15 (similar to claim 6), Takada discloses one or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform operations (Fig. 8 item 109 processing unit) comprising: 
receiving, from a radar sensor on a vehicle (Para. [0033] “returns to the radar” Fig. 2), radar data of an environment (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4), the radar data including a plurality of radar returns
determining, based at least in a first radar return of the plurality of radar returns, a first position on a first radial direction extending from the radar sensor (See Para. [0006] “line corresponding to the wall 13” and Para. [0028-30] “all targets located outside the line corresponding to the wall are regarded as ghosts and erased.”  See also Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4);
determining, based at least in part on a second radar return of the plurality of radar returns, a second position on a second radial direction extending from the radar sensor (Id.  See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns);
determining a reflection point along the second radial direction and between the radar sensor and the second position (Id.  See also Para. [0058-61] “the radar device 100 specifies which one of the measurement points is the target preceding vehicle, and in step S3, the radar device 100 specifies the surrounding stationary object such as a wall and a guard rail” and “candidate detection point”, see also Figs. 3-7 and Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4); and
determining, based at least in part on additional data about the environment, presence of an object at a position corresponding to the reflection point (Para. [0059] “the surrounding stationary object is a stationary object such as a guide rail or the like which may reflect again the reflected wave from the moving object . . . Identification of the preceding vehicle which is the target moving object can be carried out, for example, by detecting the measurement point having 
    PNG
    media_image1.png
    20
    57
    media_image1.png
    Greyscale
 from the speed v of the vehicle on which the radar device is mounted and the angle theta of the object (that is, the direction in which radio waves arrive)”); and 
determining, based at least in part on the presence of the object at the position, that the second radar return is a reflected return (Para. [0033] “FIG. 3 is a view illustrating how one point of the reflection point by the preceding vehicle appears to spread (that is, how the ghost appears). The distance of the ghost target is predominant in the distance of the preceding vehicle, and strictly it is not equidistance, but it looks like a circular arc. In this way, when the distance to the wall is short, the distance to the preceding vehicle is long, and when the propagation path length is dominated by the distance of the preceding vehicle, even if the reflecting object is a single forward point, the ghost target looks big.”  See also Para. [0029].).
As to claims 2, 8 and 16, Takada further discloses the autonomous vehicle of claim 1 and method claims 6 and 15, wherein the determining the reflection point comprises:
determining a reflection line based at least in part on the first position and the second position (Figs. 6-7 See also Para. [0028-30] “targets located outside the line” and Para. [0033] “and a path is considered which returns to the radar via reflection on the front object and reflection on the left side wall.”  See also Figs. 1-7); and
determining the reflection point as an intersection of the reflection line with a line extending along the second direction 
As to claim 3, Takada further discloses the autonomous vehicle of claim 1, the acts further comprising:
receiving, from the radar sensor and prior to receiving the radar data, previous sensor data associated with a second object (Para. [0065] “moving object and a stationary object that re-reflects radio waves reflected from the moving object exists.”  See also Para. [0047] “a measurement point in which the distance from the radar is satisfies a predetermined value . . . is estimated as the ghost.”  See also Para. [0054]); and
identifying, based at least in part on the previous sensor data, the first return as an object return associated with the second object (Id.  Para. [0065] “moving object and a stationary object that re-reflects radio waves reflected from the moving object exists.” See also Para. [0033] Fig. 3.  Also, Figs. 6-7 show multiple reflections due to the ghost).
As to claim 4, Takada further discloses the autonomous vehicle of claim 3, the acts further comprising:
selecting the second return from a plurality of returns based at least in part on the second range being greater than the first range (Para. [0047] “a measurement point in which the distance from the radar is satisfies a predetermined value” and Para. [0051] and Para. [0033].).
As to claim 5, Takada discloses the autonomous vehicle of claim 1, the acts further comprising:
receiving, from the radar sensor and after receiving the radar data, additional radar returns associated with the environment (Para. [0059-61] Fig. 9 step 3); and
verifying that the second radar return is a reflected return based at least in part on the additional radar returns
As to claim 7, Takada further discloses the method of claim 6, further comprising: controlling the vehicle within the environment at the exclusion of the second radar return (Para. [0055] as previously cited in claim 1 and see also Para [0061] “in step S5, the signal processing unit 109 of the radar device 100 excludes the measurement point where the estimated position and the relative speed of the ghost are detected, from the detected objects.”).
As to claims 9 and 17, Takada further discloses the method of claims 6 and 15, wherein the additional data comprises at least one of sensor data or map data, the sensor data comprising one or more of LIDAR data, additional radar data, or image data (Para. [0033] “via reflection on the front object and reflection on the left side wall” thus meeting the scope of at least two radar data.  See also Figs. 6-7 for radar image data.).
As to claims 10 and 18, Takada further discloses the method of claims 6 and 15, further comprising:
receiving, from the radar sensor, an additional radar return associated with the environment (Id.  See also Para. [0034] “guard rail”); and
verifying that the second radar return is a reflected return based at least on the additional radar return (Para. [0058-61] “Identification of the peripheral the stationary object can be carried out.”  See also Para. [0033-34] Fig. 3 shows multiple reflections due to a wall or guard wall.  See also Fig. 4. See also Para. [0034] “as illustrated in FIG. 4, the parameters of radar (own-vehicle), the moving object (preceding vehicle), the stationary the object (wall and guard rail) are defined” and Fig. 9 step 4.  See also Para. [0061] “relative speed” and see Para. [0035] Equation 3 “PRI” – pulse repetition frequency – thus meeting the scope of several pulse returns).
As to claims 11 and 19, Takada further discloses the method of claims 6 and 15, further comprising:
receiving, from the radar sensor and prior to receiving the radar data, previous radar returns associated with a tracked object in the environment (Id.); and
identifying, based at least in part on the previous radar returns, the first return as an object return associated with the tracked object (Id. see also Para. [0044] “total of three routes” and Para. [0033] “a path is considered”).
As to claims 12 and 20, Takada further discloses the method of claims 6 and 15, wherein the first return and the second return are selected based at least in part on at least one of ranges associated with the first return and the second return, the first position and the second position, or velocities associated with the first return and the second return (Para. [0060] “the angle and speed at which ghost occurs are estimated” Fig. 9 step 4).
As to claim 13, Takada further disclose the method of claim 6, wherein the first return is associated with an object in the environment, and the second return is determined based at least in part on at least one of the second radar return having a second range greater than a first range associated with the first radar return or a second velocity of the second radar return being equal to or greater than a threshold velocity (Para. [0033] “The distance of the ghost target is predominant in the distance of the preceding vehicle, and strictly it is not equidistance, but it looks like a circular arc.” See also Para. [0046] “The distance of the ghost is half of the sum of the distance between the radar and the preceding vehicle, the distance between the preceding vehicle and the stationary object, the distance between the stationary object and the radar.” ).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Takada in view of Smith (US 2018/0120842).
As to claim 14, Takada does not discloses an additional sensor; therefore, Takada does not disclose the method of claim 6, further comprising:
receiving, from an additional sensor on the vehicle, additional sensor data; and
identifying, based at least in part on the additional sensor data, an object associated with the first return.
In the same field of endeavor, Smith discloses “the SDV control system 120 may then compare the raw radar data 118 with the current localization map 133 to identify any multipath objects in the raw radar data 118 (510). Thereafter, the SDV control system 120 may either remove the multipath objects from the radar data 118 (512) or identify and track multipath objects of interest in the raw radar data 118 (514). Accordingly, the SDV control system 120 analyzes a processed sensor view 141 (e.g., comprising a live LIDAR/image data map and processed radar data 121 with multipath signals removed) concurrently with the current localization map 133 to operate the acceleration 172, braking 176, and steering systems 174 of the SDV 100 along a current route 139 (515) (Para. [0066]).”
In view of the teachings of Smith, it would have been obvious for a person of ordinary skill to modify Takada with the Lidar system in Takada because it is well known that Lidar has a finer resolution than radar whereas radar has advantages of being able to provide detections in adverse weather conditions thus it would have been obvious to employ both a radar and LIDAR system in order to improve overall resolution and decreasing false alarms thereby improving overall integrity of the collected data.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schiffmann (US 2016/0274232) discloses “the system 10 is configured to detect a false radar-track arising from a reflection of a radar return (the return signal 44) from a target (the first target 24) by determining or indicating that the second target 34 is a reflection of the first target 24 when a reflection -line 50 that bisects and extends orthogonally from a line-segment 52 extending between the first target 24 and the second target 34 intersects with a reflection surface 54 detected by the second sensor 30 (Para. [0016]).”
Gross (US 2013/0314272) discloses “FIG. 1 schematically shows, with the aid of an arrow connecting one's own vehicle 10 and radar object 12 in a straight line, a first propagation path via which a direct radar reflection off radar object 12 is received. Furthermore, a second propagation path via a reflection off object 14 is illustrated 
Sato (US 2012/0056773) discloses “the area formed by the stationary object groups L and R, that is the area surrounded by the line to sequentially connect the stationary object pairs of the stationary object groups L and R is set in a road-edge table in step S590. Subsequently, of the stationary object pairs set in the object layout map, the pair (or the pairs) not representing the road edge ("abnormal pair" in FIG. 5) is removed (Para. [0070]).”
Kumon (US 6,741,204) discloses “a prediction point setting unit for setting a prediction point where an object is considered to be existent based on information other than peaks of the distance power spectrum; and a second operation unit for obtaining a direction power spectrum at the prediction point established by the prediction point setting unit based on an operation result of the first operation unit, whereby based on the operation result of the first and second operation units, information on the object that reflects the radar wave is obtained (see claim 1).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./            Examiner, Art Unit 3648                                                                                                                                                                                            
/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648